Title: To Benjamin Franklin from David Hartley, 1 May 1782
From: Hartley, David
To: Franklin, Benjamin



My dear Friend,
London, May 1st. 1782.
I have received a Packet from you containing several Letters of various Dates. As I shall probably have a safe Opportunity of Conveyance to you when Mr. Laurens leaves this Country, I am now sitting down to write to you an omnium Kind of a Letter, of various Matters as they occur. The late Ministry being departed, I may now speak of Things past more freely. I will take a Sentence in one of your Letters for my Text. Vide yours of April 13th. 1782, in which you say— “You was of Opinion that the late Ministry desired sincerely a Reconciliation with America, and, with that view, a separate Peace with us was proposed.” I must qualify this Sentence much, before I can adopt it as my Opinion. As to Reconciliation, I never gave them much Credit for that Wish. “It is a sweet expression; it certainly means more than Peace.” The utmost that I ever gave the late Ministry Credit for, was a Wish for Peace. And I still believe that the wisest amongst them grew from Day to Day more disposed to Peace (or an Abatement of the War,) in Proportion as they became more alarmed for their own Situations, and their Responsibility. Had the War been more successful, I should not have expected much relenting towards Peace or Reconciliation. That this has always been the Measure of my Opinion of them, I refer you to some Words in a Letter from me to you, dated Jany: 5th: 1780 for Proof.— “But for the Point of Sincerty? Why,—as to that, I have not much to say. I have at least expected some Hold upon their Prudence. My Argument runs thus— It is a Bargain for you (Ministers) to be sincere now. Common Prudence may hint you to look to yourselves. It has amazed me beyond Measure, that this principle of common selfish Prudence has not had the Effect which I expected.” I have not been disposed to be deceived by any conciliatory Professions, which I considered only as arising from Prudence; and I hope that I have not led you into any Deception, having so fully explained myself to you on that Head. Had the american War been more prosperous on the Part of the late Ministry, I do not believe the late Resignation would have taken place, but it is evident, from the Proposition to the Court of France, which you have communicated to me, (and which I have communicated to the present Ministry, with your Letter) that even to the last Hour, some Part of the late Ministry were still set upon the american War, to the last Extremity: and, probably another, more prudent Part of the Ministry would proceed no farther; which, if it be so, may reasonably be imputed as the Cause of the Dissolution of the Late Ministry. These are the Arguments, which I have always driven, and insisted upon, with the greatest Expectation of Success, vizt. prudential Arguments; from the total Impracticability of the War— Responsibility, &c. &c. I have been astonished, beyond Measure, that these Arguments have not had their Effect sooner. If I could give you an Idea of many Conferences, which I have had upon the Subject, I should tell you that many Times, Felix has trembled. When reduced by the Terror of Responsibility, either to renounce the american War, or to relinquish their Places, they have chosen the latter: which is a most wretched and contemptible Retribution, either to their Country, or to Mankind, for the Desolation in which they have involved every Nation that they have ever been connected with. Peace, they would not leave behind them! Their Legacy to their Country and to Mankind has been, Let Darkness be the Burier of the Dead!
As to the Proposal of a separate Peace, arising from a Desire of Reconciliation, it certainly was so, on the Part of the People of England, but, on the Part of the late Ministry, it probably arose from the Hopes of suggesting to France Ideas of some Infidelity, on the Part of America, towards them. If you should ask me why I have seemed to conspire with this, my Answer is very plain. In the first Place, if I could have prevailed with the late Ministry to have actually made an irrevocable Offer, on their own Part, of a separate Peace to America, that very Offer would in the same Instant have become, on their Part also a Consent to a general Peace; because they never had any Wish to a separate Contest with France, and America being out of the Question, they would have thought of Nothing after that, but a general Peace. But I never could bring them even to this. They wished that America should make the Offer of a separate Treaty; (for obvious Views.) My Proposal was, that they should offer irrevocable Terms of peace to America. If they had really meant what they pretended, and what the People of England did really desire, they would have adopted that Proposition. Then the Question would have come forward upon the fair and honorable Construction of a Treaty between France and America, the essential and direct End of which was fully accomplished.—When I speak of great Britain offering irrevocable Terms of Peace to America, I mean such Terms as would effectually have satisfied the Provision of the Treaty; vizt. tacit Independence. I send you a Paper intitled a Breviate, which I laid before the late Ministry: and their not having acted upon it, was a Proof, to me, that the Disposition of their Heart to America was not altered, but that all their relenting arose from the Impracticability of that War, & their Want of Success in it. But, desponding as they were at last, it was not inconsistent with my Expectations of their Conduct, that they should make great Offers to France to abandon America: it was the only Weapon left in their Hands. In Course of negotiating with the said Ministry, I perceived their Courage drooping from Time to Time, for the last three or four years; and it was upon that Ground that I gave them Credit for an increasing Disposition towards Peace. Some dropt off—others sunk under the Load of Folly—and, at last, they all failed.
 My Argument ad homines to the late Ministry, might be stated thus, respecting the american War. “If you don’t kill them, they will kill you.”— “But the War is impracticable on your part— Ergo, the best Thing you can do, for your own Sakes, is to make Peace.”— This was reasoning to Men; and, through Men to Things. But there is no Measure of Rage in Pride and Disappointment.
Spicula cca relinquant
Affixe venis, animasq in vulnere ponunt.
So much for the Argument of the Breviate, as far as it respected the late Ministry. It was a Test, which proved that they were not Sincere in their Pretensions. If they had been in earnest to have given the War a Turn towards the House of Bourbon, and to have dropt the american War, a plain Road lay before them. The Sentiment of the People of England was conformable to the Argument of that Breviate: or rather, I should say what is the real Truth, that the Argument of the Breviate was dictated by the Notoriety of that Sentiment in the People of England. My Object and Wish always has been to strike at the Root of the Evil, the American War. If the british Nation have Jealousies and Resentments against the House of Bourbon; yet still, the first Step, in every Case, should be to recind the American War; and not to keep it lurking in the Rear, to become hereafter, in Case of certain Events, a reversionary War with America for unconditional Terms. This reversionary War was never the Object of the People of England; therefore the Argument of the Breviate was calculated, bonâ fide, to accomplish their Views; and to discriminate the fallacious Pretenses of the late Administration from the real Wishes of the Country, as expressed in the circular Resolutions of many Counties, in the year 1780, first moved at York on March 28th 1780. Every other Principle and Mode of conduct only implies, as you very justly express it, a secret Hope that War may still produce Successes, and then &c. &c. &c. The Designs which have been lurking under this Pretext could not mean any Thing else than this— “Who knows but we may still talk to America at last?”— The only Test of clear Intentions would have been this, to have cut up the american War, and all possible return to it, for any Cause, or under any Pretext. I am confident that the Sentiment of the People of England is, and always has been, to procure Peace and Reconciliation with America, and to vindicate the national Honor in the Contest with the House of Bourbon. If this Intention had been pursued in a simple and direct Manner, I am confident that the Honor and Safety of the British Nation would long ago, have been established, in a general Peace with all the Belligerant Powers.
These are the Sentiments to which I have always acted in those Negotiations which I have had on the Subject of Peace, with the late Ministry; Reconciliation with America, and Peace with all the World, upon Terms consistent with the Honor and Safety of my own Country. Peace must be sought in such Ways as promise the greatest Degree of Practicability. The Sentiments of Individuals, as Philanthropists, may be overborne by the Powers of ancient Prejudices, which too frequently prevail in the Aggregates of Nations. In such Cases, the Philanthropist, who wishes the good of his own Country and of Mankind, must be the Bulrush bending to the Storm, and not the sturdy Oak, unavailingly resisting. National Prejudices are, I hope, generally upon the Decline. Reason and Humanity gain Ground every day, against their natural Enemies, Folly & Injustice. The ideas of Nations being natural Enemies to each other, are generally reprobated. But still jealousies and ancient Rivalships remain, which obstruct the Road to Peace among Men. If one belligerant Nation will entertain a standing Force of three or four hundred thousand fighting Men, other Nations must have defended Frontiers and barrier Towns; and the Barrier of a neighboring Island, whose Constitution does not allow a standing military Force, must consist in a Superiority at Sea: it is necessary for her own Defence. If all Nations will, by mutual Consent, reduce their offensive Powers (which they only claim under the Pretext of necessary Defence) and bring forward the Reign of the Millennium, then, away with your Frontiers and Barriers! Your Gibralters, and the Key of the Baltic! And all the hostile Array of Nations!
Aspera compositis mitescant scula bellis!
These must be the Sentiments of every Philanthropist in his interior Thoughts. But, if we are not to seek Peace by some practicable Method, accommodated to the remaining Prejudices of the Multitude, we shall not, I fear, in our Time, see that happy Day. If Great Britain and France are ancient Rivals, then (until the Reign of the Millennium shall approach) arrange that Rivalship upon equitable Terms: As the two leading Nations of Europe, set them in Balance to each other, the one by Land, the other by Sea. Give to France her elevated Rank among the Nations of Europe: Give to Great Britain the honor of her Flag, and the Security of her Island by her wooden Walls; and there would be no Obstruction to general and perpetual Peace.
The Prejudices of Disrespect between Nations, prevail only among the inferior Ranks. Believe me, for one, at least, I have the highest Sentiments of Respect for the Nation of France. I have no other Sentiment of Hostility, but what is honorable towards them, and which, as a Member of a rival State at War with them, constitutes the Duty of Vigilance which I owe to the Honor and Interests of my own Country. I am not conscious of a Word or, a Thought, which, on the Point of Honor, I would wish to have concealed from a french Minister. In the Mode which I have proposed, of unravelling the present Subjects of Jealousy & Contest, I would make my Proposals openly to France herself. Let America be free and enjoy Happiness & Peace forever.— If France and Great Britain have Jealousies and Rivalships between themselves as European Nations, I would then say to France— Let us settle those Points between ourselves, if unfortunately, we shall not be able, by honorable Negotiation, to compromise the indispensable Points of national Honor and Safety. This would be my Language to France, open and undisguised. In the mean Time I desire you to observe, that it would not be with Reluctance that I should offer eternal Freedom, Happiness and Peace to America. You know my Thoughts too well to suspect that. I speak only as in a State of War, desirous to arrange the complicated Interests, and to secure the respective Honor of Nations. My Wishes are, and always have been, for the Peace, Liberty and Safety of Mankind. In the Pursuit of those blessed Objects, not only this Country and America, but France herself and the House of Bourbon, may justly claim the conspiring Exertions of every free and liberal Mind, even among their temporary Enemies & Rivals.
I am, Sir, Your affecte. Friend.
D. Hartley.


Breviate. Feby. 7th. 1782.
It is stated that America is disposed to enter into a Negotiation of Peace with Great Britain without requiring any formal Recognition of Independence always understood that they are to act in Conjunction with their Allies conformable to Treaties.
It is therefore recommended to give for Reply that the Ministers of Great Britain are likewise disposed to enter into a Negotiation for Peace, and that they are ready to open a general Treaty for that Purpose.
If the british Ministers should see any Objection to a general Treaty, but should still be disposed to enter into a separate Treaty with America, it is then recommended to them to offer such Terms to America as shall induce her to apply to her Allies for their Consent that she should be permitted to enter into a separate Treaty with Great Britain. The Condition of which, being the consent of Allies no Proposition of any Breach of Faith can be understood to be required of them by the Requisition of a separate Treaty.
The british Ministers are free to make any Propositions to America which they may think proper provided they be not dishonorable in themselves, which, in the present Case, is barred by the Supposition of Consent being obtained. In this Case, therefore, if they should be inclined to offer a separate Treaty, it is recommended to them to offer such Terms to America as should induce her to be desirous of closing with the Proposal of a separate Treaty on the Grounds of national Security and Interests, and likewise such as may constitute to them a Case of Reason & Justice, upon which they may make Requisition to their Allies for their Consent. It is suggested that the Offer to America of a Truce of sufficient Length, together with the Removal of the british Troops, would be equivalent to that Case, which is provided for in the Treaty of February the 6th: 1778 between America, and France viz. tacit Independence; and the declard Ends of that Alliance being accomplished, it would not be reasonable that America should be dragged on by their Allies in a War, the Continuance of which between France and Great Britain could only be caused by separate european jealousies and Resentments (if, unfortunately for the public Peace, any such should arise) between themselves independent and unconnected with the american Cause.
It is to be presumed that France would not in Point of Honor to their Allies, refuse their Consent so requested as any rivalship, or Punctilios between her and Great Britain, as European Nations (principles which too often disturb the Peace of Mankind) could not be considered as Casus Fderis of the american Alliance; and their Pride as a belligerant Nation would not permit them to claim the Assistance of America as necessary to their Support, thereby proclaiming their Nation unequal to the Contest in Case of the Continuance of a War with Great Britain after the Settlement and Pacification with America. Their Consent, therefore, is to be presumed. But, if they should demur upon this Point, if Great Britain should be disposed to concede tacit Independence to America by a long Truce and the Removal of the Troops, and if the Obstruction should evidently occur on the Part of France, under any equivocal or captious Construction of a defensive Treaty of Alliance between America and France, Great Britain would from thence forward, stand upon advantageous Ground, either in any Negotiation with America, or in the Continuance of a War, including America, but not arising from any farther Resentments of Great Britain towards America, but imposed reluctantly upon both Parties by the Conduct of the Court of France.
These Thoughts are not suggested with any View of giving any Opinion of Preference in Favor of a separate Treaty above a general Treaty, or above any Plan of separate, but concommitant Treaties, like the Treaties of munster and Osnabrug, but only to draw out the Line of negotiating a separate Treaty, in Case the British Ministry should think it necessary to adhere to that Mode. But, in all Cases, it should seem indispensable to express some Disposition of the Part of Great Britain, to adopt either one Mode or the other. An absolute Refusal to treat at all, must necessarily drive America into the closest Connection with France and all other foreign hostile Powers, who would take that Advantage for making every possible Stipulation to the future Disadvantage of british Interests, and, above all Things, would probably stipulate that America should never make Peace with Great Britain without the most formal and explicit Recognition of their Independence, absolute and unlimited.

